IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
TERRENCE M. BOOTH,

Plaintiff,
Vv. Civil Action No. 3:20CV196

C. WALTZ,

Defendant.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate, has submitted this civil action complaining about his
conditions of confinement. (ECF No. 1.) However, Plaintiff may not file an action in this Court
in forma pauperis because he is barred by 28 U.S.C. § 1915(g). The pertinent statute provides:

In no event shall a prisoner bring a civil action [in forma pauperis] if the prisoner

has, on 3 or more prior occasions, while incarcerated or detained in any facility.

brought an action or appeal in a court of the United States that was dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

may be granted, unless the prisoner is under imminent danger of serious physical
injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed
as frivolous or for failure to state a claim. See, e.g., Booth v. Virginia, No. 3:19CV216, 2019
WL 4738021, at *3 (E.D. Va. Sept. 27, 2019); Booth v. Virginia Pilot-Ledger Star, LLC, No.
3:19CV194, 2019 WL 6257750, at *3 (E.D. Va. Nov. 22, 2019); Booth v. Noel, No. 3:19CV128.
2019 WL 6257745, at *3 (E.D. Va. Nov. 22, 2019). Plaintiff's current submission does not
suggest that he is in imminent danger of serious physical harm. Accordingly, any request to
proceed in forma pauperis will be DENIED. The action will be DISMISSED WITHOUT

PREJUDICE.
Plaintiff remains free to submit a new complaint with the full $400 filing fee. The full
$400 fee must be filed with any new complaint or the Court will dismiss the action. The Court
will process any new complaint as a new civil action.

An appropriate Order shall accompany this Memorandum Opinion.

| if gl
M. Hannah Mju

United States District Judge
Date: pren\ g, 2020

Richmond, Virginia

bo
